Title: Charles K. Mallory to Thomas Jefferson, 26 October 1819
From: Mallory, Charles K.
To: Jefferson, Thomas


					
						Dear Sir
						
							Norfolk
							Octor 26th 1819
						
					
					I have been favoured with your letter of the 17th respecting a box of wine & some seeds sent to my care, for you, by the Collector of Alexandria & have the pleasure to inform you that I had previously received & forwarded them to Richmond consigned to Mr Patrick Gibson. The duties I presume were paid in Alexandria & no expenses on those articles have been incurred here. I beg you to be assured that no apology is or ever will be necessary for any service I have had or can have the honor of rendering you. I reciprocate your expressions of respect & esteem &
					
						have the honor to be very respectfully your obt servt
						
							Chas K. Mallory
						
					
				